Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites, inter alia: 
wherein the first application program causes a first or second display among the plurality of displays to display a specific screen on which information about a function of an application program is displayed.
wherein the first application program causes the second display to display a screen associated with associated information when associated information associated with the function that has been displayed or associated information associated with another function different from the function is input in a state in which the specific screen has been displayed by the second display, and 

wherein the first application program causes a predetermined display among the plurality of displays to display the screen associated with the associated information when the associated information is input in a state in which the specific screen has not been displayed by any one of the plurality of displays.
Examiner respectfully submit that it is improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps (MPEP 2111.01). The scope and order of function to be performed as claimed, however, is indefinite and may lead to contradicting interpretations.
Examiner respectfully submit the above limitations are indefinite for following reasons:
the first clause specifies a specific screen with information about a function of an application program (for example, as recited in dependent claim 2, the specific screen is a menu with plurality of application icons) that to be displayed. However, the second clause calls for the function that has been displayed. It is unclear what constitute “the function that has been displayed”, as prior clause calls displaying of a “specific screen” with information about a function, while second clause calls for display of a particular “function”. It is unclear how “the function” is displayed and whether the claimed displayed 
the second clause further calls for “association information” being “input in a state in which the specific screen has been displayed”, with both “the function” and “the specific screen” recited as “has been displayed” in claim clause, it is indefinite as what constitute “has been displayed”, i.e. whether “has been displayed” incorporate the scope in which “the function” and “the specific screen” has been displayed sometime in past (but is currently not displayed), or whether the claimed scope require “the function” or “the specific screen” to be currently displaying on the screen. It is further unclear whether the two claimed elements of “has been displayed” has preceding/succeeding order with respect to each other.
Third clause recite “has not been displayed”, it is indefinite with regard to what the term “has not been displayed” constitute, whether it requires the specific screen to be never displayed before input of association information or only not being currently displayed while associated information is input.
It is unclear whether “the association information” as in third claim clause refers to association information associated with “the function” or association information associated with “function other than the function”. 
Claim 1 is therefore being rejected under 35 U.S.C 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 11 and 12 contains similar subject matter and are being rejected for the same reason as in claim 1. Claims 2-10 are rejected for dependency on rejected claims 1, 11, and 12.
Examiner respectfully submit while certain disclosure of pending application may contain unique subject matters, patentability of pending application may not be determined without clarification on scope of claims. For the purpose of this office action, claims are interpret under broadest reasonable interpretation in view of specification. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 10, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia et al., U.S. Patent Application Publication US 20140351748 (hereinafter “Xia”).
Regarding claim 1, Xia discloses a display device (fig. 2A, a touchscreen device), comprising: 
a plurality of displays (see for example fig. 8, display device being separated into three display regions, each capable of independently display content); and 
a processor configured to execute a first application program (fig. 17, paragraph 210, processor 902 and memory 903 configured to execute software program), 
wherein the first application program causes a first or second display among the plurality of displays to display a specific screen on which information about a function of an application program is displayed (fig. 5, displaying of a specific menu screen with information about program icon associated with programs may be run, paragraph 123, fig. 8, paragraph 137, display of multiple selection mode in which a menu interface is displayed among first, second, or both displays), 
wherein the first application program causes the second display to display a screen associated with associated information when associated information associated with the function that has been displayed or associated information associated with another function different from the function is input in a state in which the specific screen has been displayed by the second display (description in paragraphs 119-158, specifically, one or plurality of displays may display home interface menu, and multiple applications may be opened in different displays. After home interface application has been displayed by one of display, for example as in fig. 5, user may elect to open one application to run in foreground by selecting one of application icon and dragging opened application from first display to second display while second display has displayed interface menu, paragraph 17, dragging of application icon into any one display window)  and 
wherein the first application program causes a predetermined display among the plurality of displays to display the screen associated with the associated information when the associated information is input in a state in which the specific screen has not been displayed by any one of the plurality of displays (description in paragraphs 119-158, specifically, user may elect to open more than one applications in display windows under multiple-selection mode, in which upon execution of open application command, applications with associated function will be displayed in predetermined display windows and interface menu of application icons will not be displayed while all display windows displays various applications in the foreground, see fig. 4, fig. 8. herein, any one of first, second or third display region constitute a predetermined display).
Regarding claim 2, Xia discloses the display device according to Claim 1, wherein the specific screen is a menu screen (fig. 5-7, paragraph 129, display of a menu screen comprising plurality of icons) on which icons of a plurality of application programs are displayed or a screen related to functions to be executed by the application programs related to the icons (fig. 5-7, paragraphs 130, 131, application program icon may be selected to open application).
Regarding claim 8, Xia discloses the display device according to Claim 1, wherein the specific screen is a menu screen on which icons of a plurality of application programs are displayed or a screen related to functions to be executed by application programs related to the icons (fig. 5-7, paragraph 129, display of a menu screen comprising plurality of icons), and wherein the screen associated with the associated information is a screen related to functions to be executed by application programs related to at least some icons of the icons of the plurality of application programs (fig. 5-7, paragraphs 130, 131, application program icon may be selected to open application, paragraph 226-227, switching between application programs between foreground and background by gesture on application icon, which is associated with corresponding application program).
Regarding claim 10, Xia discloses the display device according to Claim 1, further comprising a storage configured to store associated information in which the associated information is associated with information about the screen associated with the associated information (paragraph 210, “a memory 903 may be configured to store software programs and modules, and a processor 902 implements, by running the software programs and modules stored in the memory 903, the split-screen display method according to the embodiment of the present invention.”), wherein the first application program causes the first or second display to display the screen associated with the associated information associated with the input associated information with reference to the associated information (fig. 5-7, paragraphs 130, 131, application program icon may be selected to open application, paragraph 226-227, switching between application programs between foreground and background by gesture on application icon, which is associated with corresponding application program).
Regarding claim 11, Xia discloses a display device (fig. 2A, a touchscreen device), comprising: 
a display; and a processor configured to execute a first application program (see for example fig. 8, display device being separated into three display , 
wherein the first application program causes a specific screen on which information about a function of an application program is displayed to be displayed in a first information display region or a second information display region of the display (fig. 5, displaying of a specific menu screen with information about program icon associated with programs may be run, paragraph 123, fig. 8, paragraph 137, display of multiple selection mode  in which a menu interface is displayed among first, second, or both displays),
wherein the first application program causes a screen associated with associated information to be displayed in the second information display region when associated information associated with the function that has been displayed or associated information associated with another function different from the function is input in a state in which the specific screen has been displayed in the second display region (fig. 5, displaying of a specific menu screen with information about program icon associated with programs may be run, paragraph 123, fig. 8, paragraph 137, display of multiple selection mode  in which a menu interface is displayed among first, second, or both displays), and 
wherein the first application program causes the screen associated with the associated information to be displayed in a predetermined display region of the display when the associated information is input in a state in which the specific screen has not been displayed in either one of the first information display region and the second information display region of the display .
Regarding claim 12, Xia discloses a display method, comprising: 
causing, by a computer, a first or second display among a plurality of displays to display a specific screen on which information about a function of an application program is displayed (fig. 5, displaying of a specific menu screen with information about program icon associated with programs may be run, paragraph 123, fig. 8, paragraph 137, display of multiple selection mode  in which a menu interface is displayed among first, second, or both displays); 
causing, by the computer, the second display to display a screen associated with associated information when associated information associated with the function that has been displayed or associated information associated with another function different from the function is input in a state in which the specific screen has been displayed by the second display (description in paragraphs 119-158, specifically, user may elect to open more than one applications in display windows under multiple-selection mode, in which upon execution of open application command, applications with associated function will be displayed in predetermined display windows and interface menu of application icons will not be ; and 
causing, by the computer, a predetermined display among the plurality of displays to display the screen associated with the associated information when the associated information is input in a state in which the specific screen has not been displayed by any one of the plurality of displays (description in paragraphs 119-158, specifically, user may elect to open more than one applications in display windows under multiple-selection mode, in which upon execution of open application command, applications with associated function will be displayed in predetermined display windows and interface menu of application icons will not be displayed while all display windows displays various applications in the foreground, see fig. 4, fig. 8. herein, any one of first, second or third display region constitute a predetermined display).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xia, as applied in rejections above, and in further view of Lee at al., U.S. Pat. App. Pub. US 20160004418 (hereinafter “Lee”).
Regarding claim 3, Xia discloses the display device according to Claim 1.
Xia further discloses wherein the predetermined display is the first display (description in paragraphs 119-158, specifically, user may elect to open more than one applications in display windows under multiple-selection mode, in which upon execution of open application command, applications with associated function will be displayed in predetermined display windows and interface menu of application icons will not be displayed while all display windows displays various applications in the foreground, see fig. 4, fig. 8. herein, any one of first, second or third display region constitute a predetermined display)
Xia does not discloses in particular wherein each of the plurality of displays is provided in a vehicle interior of a vehicle, wherein the second display is provided more biased toward a passenger seat side than the first display in a vehicle width direction.
The concept of providing plurality of displays in interior of vehicle with a first display provided on driver seat side and a second display provided on passenger seat side, however, is known in the art, such as disclosed by Lee, which discloses a user 
It would have been obvious to one of ordinary skill in the art at the time of fling to incorporate the concept of providing plurality of user interface screen in vehicle interior, with one screen more biased toward driver side and another screen more biased toward passenger side, such as disclosed by Lee, into display method of Xia, to constitute user interface capable of displaying interaction screen and accept gesture in a vehicle, to constitute wherein each of the plurality of displays is provided in a vehicle interior of a vehicle, wherein the second display is provided more biased toward a passenger seat side than the first display in a vehicle width direction, the result would have been predictable and would provide the benefit of allowing driver/passenger of vehicle to interact with user interface via touch and gesture inside a vehicle and improve user experience. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/PEIJIE SHEN/Examiner, Art Unit 2694   


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694